Exhibit 10.1

 

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is dated as of December
24, 2019, between Bespoke Extracts, Inc., a Nevada corporation (the “Company”),
and Anthony Ivankovich, an individual (the “Purchaser”).

 

WHEREAS, subject to the terms and conditions set forth in this Agreement and
pursuant to an exemption from the registration requirements of Section 5 of the
Securities Act contained in Section 4(a)(2) thereof, the Company desires to
issue and sell to the Purchaser, and Purchaser desires to purchase from the
Company, securities of the Company as more fully described in this Agreement.

 

NOW, THEREFORE, IN CONSIDERATION of the mutual covenants contained in this
Agreement, and for other good and valuable consideration the receipt and
adequacy of which are hereby acknowledged, the Company and the Purchaser agree
as follows:

 

ARTICLE I.

DEFINITIONS

 

1.1 Definitions. In addition to the terms defined elsewhere in this Agreement
the following terms have the meanings set forth in this Section 1.1:

 

 

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal legal holiday in the United States or any day on which banking
institutions in the State of New York are authorized or required by law or other
governmental action to close.

 

“Closing” means the closing of the purchase and sale of the Debenture and the
Shares pursuant to Section 2.1 hereof.

 

“Closing Date” means the Trading Day on which all of the Transaction Documents
have been executed and delivered by the applicable parties thereto, and all
conditions precedent to (i) the Purchaser’s obligations to pay the Purchase
Price and (ii) the Company’s obligations to deliver the Debenture and the
Shares, in each case, have been satisfied or waived, subject to the provisions
of Section 2.1.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” means the common stock of the Company, par value $0.001 per
share, and any other class of securities into which such securities may
hereafter be reclassified or changed.

 

“Debenture” has the meaning ascribed to such term in Section 2.1 hereof.

 

“Debenture Shares” means the shares of Common Stock issuable upon conversion of
the Debenture.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Person” means an individual or corporation, partnership, trust, incorporated or
unincorporated association, joint venture, limited liability company, joint
stock company, government (or an agency or subdivision thereof) or other entity
of any kind.

 

“SEC Reports” shall have the meaning ascribed to such term in Section 3.2(d)
hereof.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Securities” means the Debenture, the Shares, and the Debenture Shares.

 



 

 

 

“Security Agreement” means the security agreement, dated on or about the date
hereof, between the Company and the Purchaser, in the form of Exhibit B hereto.

 

“Shares” has the meaning ascribed to such term in Section 2.2 hereof.

 

“Trading Day” means a day on which the principal Trading Market is open for
trading.

 

“Trading Market” means any of the following markets or exchanges on which the
Common Stock is listed or quoted for trading on the date in question: the NYSE
American, the Nasdaq Capital Market, the Nasdaq Global Market, the Nasdaq Global
Select Market, the New York Stock Exchange or any tier of the OTC Markets
operated by the OTC Markets Group, Inc. (or any successors to any of the
foregoing).

 

“Transaction Documents” means this Agreement, the Debenture, the Security
Agreement, and any other documents executed in connection with the transaction
contemplated hereunder.

 

“Transfer Agent” means Corporate Stock Transfer, the current transfer agent of
the Company, and any successor transfer agent of the Company.

 

ARTICLE II.

PURCHASE AND SALE

 

2.1 Closing. On the Closing Date, upon the terms and subject to the conditions
set forth herein, substantially concurrent with the execution and delivery of
this Agreement by the parties hereto, the Company shall sell to the Purchaser,
and the Purchaser shall purchase from the Company, the original issue discount
convertible debenture, in the form of Exhibit A hereto (the “Debenture”) in the
principal amount of $500,000 for a purchase price of $300,000 (the “Purchase
Price”). At or prior to the Closing, the Company and the Purchaser shall deliver
the other items set forth in Section 2.2, hereof. Upon satisfaction of the
covenants and conditions set forth in Sections 2.2 and 2.3, hereof, the Closing
shall occur at the offices of the Company or such other location as the parties
shall mutually agree.

 

2.2 Deliveries.

 

(a)On or prior to the Closing Date (except as otherwise set forth below), the
Company shall deliver to the Purchaser:

 

(i)This Agreement duly executed by the Company.

 

(ii)A copy of the Debenture duly executed by the Company, with delivery of the
original to follow to the address set forth on the signature page hereto within
5 Business Days of the Closing Date.

 

(iii)The Security Agreement duly executed by the Company.

 

(iv)As additional consideration for the purchase of the Debenture by the
Purchaser, 5,000,000 shares of common stock of the Company (the “Shares”),
delivered to the address set forth on the signature page hereto within 5
Business Days of the Closing Date.

 

(b)On or prior to the Closing Date, the Purchaser shall deliver or cause to be
delivered to the Company:

 

(i)This Agreement duly executed by the Purchaser.

 

(ii)Payment of the Purchase Price by wire of immediately available funds.

 

(iii)The Purchase Agreement duly executed by the Purchaser.

 

2.3 Closing Conditions.

 

(a) The obligations of the Company hereunder in connection with the Closing are
subject to the following conditions being met:

 



- 2 -

 

 

(i)the accuracy in all material respects on the Closing Date of the
representations and warranties of the Purchaser contained herein (unless as of a
specific date therein in which case they shall be accurate as of such date)

 

(ii)all obligations, covenants and agreements of the Purchaser required to be
performed at or prior to the Closing Date shall have been performed; and

 

(iii)the delivery by the Purchaser of the item set forth in Section 2.2(b)
hereof.

 

(b) The obligation of the Purchaser hereunder in connection with the Closing are
subject to the following conditions being met:

 

(i)the accuracy in all material respects when made and on the Closing Date of
the representations and warranties of the Company contained herein (unless as of
a specific date therein);

 

(ii)all obligations, covenants and agreements of the Company required to be
performed at or prior to the Closing Date shall have been performed;

 

(iii)from the date hereof to the Closing Date, trading in the Common Stock shall
not have been suspended by the Commission or the Company’s principal Trading
Market, and, at any time prior to the Closing Date, trading in securities
generally as reported by Bloomberg L.P. shall not have been suspended or
limited, or minimum prices shall not have been established on securities whose
trades are reported by such service, or on any Trading Market; and

 

(iv)the delivery by the Company of the items set forth in Section 2.2(a) hereof.

 

ARTICLE III

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Company. The Company hereby makes the
following representations and warranties to the Purchaser:

 

(a) The Company is a corporation, validly existing and in good standing under
the laws of Nevada.

 

(b) The Company has the requisite corporate power and authority to enter into
and to consummate the transactions contemplated by this Agreement and otherwise
to carry out its obligations hereunder. The execution and delivery of this
Agreement by the Company and the consummation by it of the transactions
contemplated hereby and thereby have been duly authorized by all necessary
action on the part of the Company.

 

(c) The execution, delivery and performance by the Company of this Agreement,
the issuance and sale of the Securities and the consummation by it of the
transactions contemplated hereby party do not and will not conflict with or
violate any provision of the Company’s articles of incorporation or other
organizational or charter documents. The Shares, upon issuance in accordance
with this Agreement, will be duly issued, fully paid, and nonassessable.

 

3.2 Representations and Warranties of the Purchaser. The Purchaser hereby
represents and warrants as of the date hereof and as of the Closing Date to the
Company as follows (unless as of a specific date therein, in which case they
shall be accurate as of such date):

 

(a) Authority. Each Transaction Document to which Purchaser is a party has been
duly executed by the Purchaser, and when delivered by the Purchaser in
accordance with the terms hereof, will constitute the valid and legally binding
obligation of the Purchaser, enforceable against it in accordance with its
terms, except: (i) as limited by general equitable principles and applicable
bankruptcy, insolvency, reorganization, moratorium and other laws of general
application affecting enforcement of creditors’ rights generally, (ii) as
limited by laws relating to the availability of specific performance, injunctive
relief or other equitable remedies and (iii) insofar as indemnification and
contribution provisions may be limited by applicable law.

 



- 3 -

 

 

(b) Understandings or Arrangements. The Purchaser is acquiring the Securities as
principal for its own account and has no direct or indirect arrangement or
understandings with any other persons to distribute or regarding the
distribution of such Securities. The Purchaser is acquiring the Securities
hereunder in the ordinary course of its business.

 

(c) Purchaser Status. At the time the Purchaser was offered the Securities, it
was, and as of the date hereof it is an “accredited investor” as defined in Rule
501(a) under the Securities Act.

 

(d) Experience of the Purchaser. The Purchaser, either alone or together with
its representatives, has such knowledge, sophistication and experience in
business and financial matters so as to be capable of evaluating the merits and
risks of the prospective investment in the Securities, and has so evaluated the
merits and risks of such investment. The Purchaser understands that an
investment in the Securities involves a high degree of risk, including the risks
set forth in the Company’s filings with the Commission under the Exchange Act
since January 1, 2018 (the “SEC Reports”). The Purchaser is able to bear the
economic risk of an investment in the Securities and, at the present time, is
able to afford a complete loss of such investment.

 

(e) Access to Information. The Purchaser acknowledges that it has had the
opportunity to review the Transaction Documents (including all exhibits and
schedules thereto) and the SEC Reports and has been afforded, (i) the
opportunity to ask such questions as it has deemed necessary, and to receive
answers from, representatives of the Company concerning the terms and conditions
of the offering of the Securities and the merits and risks of investing in the
Securities; (ii) access to information about the Company and its financial
condition, results of operations, business, properties, management and prospects
sufficient to enable it to evaluate its investment; and (iii) the opportunity to
obtain such additional information that the Company possesses or can acquire
without unreasonable effort or expense that is necessary to make an informed
investment decision with respect to the investment.

 

(f) Restricted Securities. The Purchaser understands that the Securities are
restricted securities within the meaning of the Securities Act, have not been
registered under the Securities Act or any state securities laws and may not be
transferred or sold except pursuant to an effective registration statement or an
available exemption therefrom.

 

ARTICLE IV.

MISCELLANEOUS

 

4.1 Expenses. The Company shall pay all Transfer Agent fees (including, without
limitation, any fees required for same-day processing of any instruction letter
delivered by the Company), stamp taxes and other taxes and duties levied in
connection with the delivery of the Securities to the Purchaser other than
income and capital gains taxes of the Purchaser that may be incurred in
connection with the transactions contemplated hereby.

 

4.2 Entire Agreement. The Transaction Documents contain the entire understanding
of the parties with respect to the subject matter hereof and thereof and
supersede all prior agreements and understandings, oral or written, with respect
to such matters, which the parties acknowledge have been merged into such
documents, exhibits and schedules.

 

4.3 Notices. Any and all notices or other communications or deliveries required
or permitted to be provided hereunder shall be in writing and shall be deemed
given and effective on the earliest of: (a) the date of transmission, if such
notice or communication is delivered via facsimile or e-mail at the facsimile
number or e-mail address set forth on the signature pages attached hereto at or
prior to 5:30 p.m. (New York City time) on a Trading Day, (b) the next Trading
Day after the date of transmission, if such notice or communication is delivered
via facsimile or e-mail at the facsimile number or e-mail address set forth on
the signature pages attached hereto on a day that is not a Trading Day or later
than 5:30 p.m. (New York City time) on any Trading Day, (c) the second (2nd)
Trading Day following the date of mailing, if sent by U.S. nationally recognized
overnight courier service or (d) upon actual receipt by the party to whom such
notice is required to be given. The address for such notices and communications
shall be as set forth on the signature pages attached hereto.

 



- 4 -

 

 

4.4 Amendments; Waivers. No provision of this Agreement may be waived, modified,
supplemented or amended except in a written instrument signed by the Company and
the Purchaser. No waiver of any default with respect to any provision, condition
or requirement of this Agreement shall be deemed to be a continuing waiver in
the future or a waiver of any subsequent default or a waiver of any other
provision, condition or requirement hereof, nor shall any delay or omission of
any party to exercise any right hereunder in any manner impair the exercise of
any such right.

 

4.5 Headings. The headings herein are for convenience only, do not constitute a
part of this Agreement and shall not be deemed to limit or affect any of the
provisions hereof.

 

4.6 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their successors and permitted assigns. Neither
the Purchaser nor the Company may assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other party
(other than by operation of law).

 

4.7 Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of the Transaction Documents shall be governed by
and construed and enforced in accordance with the internal laws of the State of
Nevada, without regard to the principles of conflicts of law thereof. Each party
agrees that all legal proceedings concerning the interpretations, enforcement
and defense of the transactions contemplated by this Agreement and any other
Transaction Documents (whether brought against a party hereto or its respective
affiliates, directors, officers, shareholders, partners, members, employees or
agents) shall be commenced exclusively in the state and federal courts sitting
in the City of New York. Each party hereby irrevocably submits to the exclusive
jurisdiction of the state and federal courts sitting in the City of New York,
Borough of Manhattan for the adjudication of any dispute hereunder or in
connection herewith or with any transaction contemplated hereby or discussed
herein (including with respect to the enforcement of any of the Transaction
Documents), and hereby irrevocably waives, and agrees not to assert in any suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of any such court, that such suit, action or proceeding is improper
or is an inconvenient venue for such proceeding. Each party hereby irrevocably
waives personal service of process and consents to process being served in any
such suit, action or proceeding by mailing a copy thereof via registered or
certified mail or overnight delivery (with evidence of delivery) to such party
at the address in effect for notices to it under this Agreement and agrees that
such service shall constitute good and sufficient service of process and notice
thereof. Nothing contained herein shall be deemed to limit in any way any right
to serve process in any other manner permitted by law. If either party shall
commence an action or proceeding to enforce any provisions of the Transaction
Documents, then the prevailing party in such action, suit or proceeding shall be
reimbursed by the other party for its reasonable attorneys’ fees and other costs
and expenses incurred with the investigation, preparation and prosecution of
such action or proceeding.

 

4.8 Survival. The representations and warranties contained herein shall survive
the Closing and the delivery of the Debenture and the Shares.

 

4.9 Execution. This Agreement may be executed in two or more counterparts, all
of which when taken together shall be considered one and the same agreement and
shall become effective when counterparts have been signed by each party and
delivered to each other party, it being understood that the parties need not
sign the same counterpart. In the event that any signature is delivered by
facsimile transmission or by e-mail delivery of a “.pdf” format data file, such
signature shall create a valid and binding obligation of the party executing (or
on whose behalf such signature is executed) with the same force and effect as if
such facsimile or “.pdf” signature page were an original thereof.

 

4.10 Severability. If any term, provision, covenant or restriction of this
Agreement is held by a court of competent jurisdiction to be invalid, illegal,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions set forth herein shall remain in full force and effect and shall in
no way be affected, impaired or invalidated, and the parties hereto shall use
their commercially reasonable efforts to find and employ an alternative means to
achieve the same or substantially the same result as that contemplated by such
term, provision, covenant or restriction. It is hereby stipulated and declared
to be the intention of the parties that they would have executed the remaining
terms, provisions, covenants and restrictions without including any of such that
may be hereafter declared invalid, illegal, void or unenforceable.

 



- 5 -

 

 

4.11 Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, the Purchaser and the
Company will be entitled to specific performance under the Transaction
Documents. The parties agree that monetary damages may not be adequate
compensation for any loss incurred by reason of any breach of obligations
contained in the Transaction Documents and hereby agree to waive and not to
assert in any action for specific performance of any such obligation the defense
that a remedy at law would be adequate.

 

4.12 Saturdays, Sundays, Holidays, etc. If the last or appointed day for the
taking of any action or the expiration of any right required or granted herein
shall not be a Business Day, then such action may be taken or such right may be
exercised on the next succeeding Business Day.

 

4.13 Construction. The parties agree that each of them and/or their respective
counsel have reviewed and had an opportunity to revise the Transaction Documents
and, therefore, the normal rule of construction to the effect that any
ambiguities are to be resolved against the drafting party shall not be employed
in the interpretation of the Transaction Documents or any amendments thereto. In
addition, each and every reference to share prices and shares of Common Stock in
any Transaction Document shall be subject to adjustment for reverse and forward
stock splits, stock dividends, stock combinations and other similar transactions
of the Common Stock that occur after the date of this Agreement.

 

4.14 No Third Party Beneficiaries. This Agreement is intended for the benefit of
the parties hereto and their respective successors and permitted assigns and is
not for the benefit of, nor may any provision hereof be enforced by, any other
Person, except as otherwise set forth in Section 4.6 hereof.

 

4.15 Replacement of Securites. If any certificate or instrument evidencing any
Securiteis is mutilated, lost, stolen or destroyed, the Company shall issue or
cause to be issued in exchange and substitution for and upon cancellation
thereof (in the case of mutilation), or in lieu of and substitution therefor, a
new certificate or instrument, but only upon receipt of evidence reasonably
satisfactory to the Company of such loss, theft or destruction. The applicant
for a new certificate or instrument under such circumstances shall also pay any
reasonable third-party costs (including customary indemnity) associated with the
issuance of such replacement Securities.

 

[Signature Pages Follow]

 

- 6 -

 

 

IN WITNESS WHEREOF, the the undersigned has duly executed this Securities
Purchase Agreement as of the date first indicated above.

 

BESPOKE EXTRACTS, INC.       By: /s/ Niquana Noel     Name: Niquana Noel  
Title: Chief Executive Officer

 

Address for Notice:

 

323 Sunny Isles Boulevard, Suite 700

Sunny Isles Beach, FL 33160

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK

SIGNATURE PAGE FOR PURCHASER FOLLOWS]

 

- 7 -

 

 

[PURCHASER SIGNATURE PAGE TO BESPOKE EXTRACTS, INC. SECURITIES PURCHASE
AGREEMENT]

 

IN WITNESS WHEREOF, the undersigned has duly executed this Securities Purchase
Agreement as of the date first indicated above.

 

/s/ Anthony Ivankovich   Anthony Ivankovich  

 

Address for Notice:

 

Anthony Ivankovich

 



Address for delivery of Securities (if different from address for notice):

 

SS #:

 

- 8 -

 

 

Exhibit A

 

Form of Debenture

 

[See Exhibit 10.2]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 9 -

 

 

Exhibit B

 

Form of Security Agreement

 

[See Exhibit 10.3]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

- 10 -



 



